Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 10/27/2022.

	The status of the claims is as follows:
		Claims 1-17 are herein addressed in detail below.

	The applicant’s replacement drawings dated 10/27/2022 are NOT approved (see below).

The drawings are objected to because newly proposed replacement drawings are NOT approved because the lines in the drawings are blurry as well as not being uniform, clean, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a) (NOTE: the drawings containing the multiple motors would be approved if the drawings, as noted above, were overcome).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third and fourth motor mounted to a second section of the plurality of sections as recited in claim 14 and a fifth and six motor mounted to a third section of the plurality of sections as recited in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lie 3, it appears that “a sectional door frame” was improperly amended since “the door frame” is not “sectional”.
In claim 1, line 5, it appears that “a door” should be –a sectional door--.  
In claim 1, line 7, it appears that “(10)” should be deleted to be consistent with all of the other numeral deletions.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-13 is/are further rejected under 35 U.S.C. 103 as being unpatentable over EP 1,176,279 A1 to LIHR (as printed on the PTOL-892) in view of FR 2968,345 to POTIER and JP 2004-507532 A.
As shown below, EP 1,176,279 A1 to LIHR discloses a sectional door operator system comprising a door frame (9, 10, and 11) comprising a first and second section at respective sides of a door opening (22), a sectional door (2 and 3) movable moved between an open (figure 4)and closed positions (figure 1) formed of a plurality (2 and 3) horizontal and interconnected sections connected to the door frame, a first and second motor/drive unit (see passages below)

    PNG
    media_image1.png
    144
    879
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    72
    871
    media_image2.png
    Greyscale

mounted to a section of the sectional door and arranged to move the sectional door (2 and 3) from the closed position to the open positions with the first motor mounted to one side of the door frame and the second motor mounted to an opposite side of the door frame (i.e., first and second door frame sections) [Claim 1]; wherein first and second pinions (14)(each motor) which interact with a track (13) to move the sectional door [Claim 9]; wherein further comprises a control unit (i.e., electric gate operator as recited in the specification under description) [Claim 10] and motors are synchronized (see passage below) [claim 11];

    PNG
    media_image2.png
    72
    871
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    607
    770
    media_image3.png
    Greyscale

EP 1,176,279 A1 to LIHR fails to disclose the motors being mounted to the lowermost section of a sectional door and the motors being powered by a battery.
As shown below, FR 2968,345 to POTIER discloses a motor attached to a lowermost sectional door and moves the sectional door between an open and closed position.

    PNG
    media_image4.png
    696
    570
    media_image4.png
    Greyscale


	It would have been obvious before the effective filing date of the claimed invention to provide the motors of EP 1,176,279 A1 to LIHR to be mounted to a lowermost section of a sectional door as taught by FR 2968,345 to POTIER since the motor being attached to the lowermost section of the sectional door allows one to more easily provide maintenance to the motor.  Furthermore, the system of EP 1,176,279 A1 to LIHR would operate equally as well when attaching the motors to the lowermost section of a sectional door.
	JP 2004-507532 A discloses a garage door which utilizes battery (i.e., claim 1 and being DC, Claim 12) to power the motor that operates the garage door between open and closed positions.
It would have been obvious before the effective filing date of the claimed invention to provide the motors of EP 1,176,279 A1 to LIHR to be powered by battery as taught by JP 2004-507532 A since battery powered motors will operate during a power outage.  Furthermore, having EP 1,176,279 A1 to LIHR utilize battery powered motors to operate a garage door would operate equally as well. (NOTE: utilizing batteries as a power source is not novel and several patents have been cited which disclose batteries used to operate motors)
With respect to claims 2, 4, and 5 of EP 1,176,279 A1 to LIHR fails to disclose the motors (i.e., drive unit) to act as a generator to charge the batteries.
JP 2004-507532 A further discloses the motor (68) to be both a motor and a generator.
It would have been obvious before the effective filing date of the claimed invention to provide the motor (i..e, drive unit) of EP 1,176,279 A1 to LIHR to provide a motor that operates as a generator as taught by JP 2004-507532 A since a generator allows battery operated motors to be recharged during opening and closing.  Furthermore, the motors/drive unit of EP 1,176,279 A1 to LIHR would operate equally as well when utilizing a motor in combination with a generator.

With respect to claims 3 and 13, of EP 1,176,279 A1 to LIHR fails to disclose the motors (i.e, drive unit) to act as a brake (claim 3)/electromagnetic brake (claim 13).
JP 2004-507532 A further discloses the motor (68) to be both a motor and a brake.
It would have been obvious before the effective filing date of the claimed invention to provide the motor (i..e, drive unit) of EP 1,176,279 A1 to LIHR to provide a motor that operates as a brake as taught by JP 2004-507532 A since a brake allows the garage door to be controlled during movement between open and closed positions. Furthermore, the motors/drive unit of EP 1,176,279 A1 to LIHR would operate equally as well when utilizing a motor in combination as a brake.  It would have been further obvious before the effective filing date of the claimed invention to provide the brake of JP 2004-507532 A to be an electromagnetic brake since an electromagnetic brake is more efficient and is able to generate more stored electrical power.


Claims 6-8 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, several patents were cited to disclose that using battery power to operate a garage door is not novel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634